Case: 1:21-cv-00505-TSB-SKB Doc #: 12 Filed: 08/26/21 Page: 1 of 6 PAGEID #: 1618




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 Rosalind Holmes,                             :      Case No. 1:21-cv-505
                                              :
        Plaintiff,                            :      Judge Timothy S. Black
                                              :
 vs.                                          :      Magistrate Judge Stephanie K.
                                              :      Bowman
 Lakefront at West Chester, LLC               :
                                              :
        Defendant.                            :

                         DECISION AND ENTRY
            ADOPTING THE REPORT AND RECOMMENDATIONS
            OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 8)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings filed with this Court and, on August 23, 2021

submitted a Report and Recommendations (the “Report”). (Docs. 8). Plaintiff Rosalind

Holmes submitted her objection to the Report on August 25, 2021. With her objections,

Plaintiff has also submitted a second motion for temporary restraining order and

preliminary injunction (Doc. 9), and an emergency motion to appoint counsel. (Doc. 11).

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court finds that the

Report is adopted and Plaintiff’s objections are overruled. Plaintiff’s motions filed after

the Magistrate Judge issued the Report are also denied.
Case: 1:21-cv-00505-TSB-SKB Doc #: 12 Filed: 08/26/21 Page: 2 of 6 PAGEID #: 1619




       Plaintiff Rosalind Holmes, proceeding pro se, brings this action against Defendant

Lakefront at West Chester, LLC. According to Plaintiff’s filings, she currently resides at

one of Defendant’s properties and is asking this Court to stay her eviction and/or eviction

proceedings. Plaintiff’s recent filings indicate that she has now been evicted and ordered

to vacate her premises by August 27, 2021. (Doc. 9 at PageID# 1419).

       In the Report, the Magistrate Judge first found that Plaintiff’s complaint failed to

state a claim upon which relief may be granted. (Doc. 8 at 3). This Court agrees.

Plaintiff’s 378-page complaint with exhibits is a recitation of her litigation history with

Defendant. 1 Even liberally construing Plaintiff’s complaint, she fails to state a claim.

Moreover, Plaintiff’s objection does nothing to cure this deficiency or otherwise convince

this Court that Plaintiff has stated a plausible claim for relief. (Doc. 51).

       The Magistrate Judge also noted that Younger abstention applies in this case.

(Doc. 8 at 3). As explained by the Sixth Circuit:




1
  See, e.g., Holmes v. Lakefront at West Chester, 1:21-cv-444 (S.D. Ohio Aug. 3, 2021) (Dlott, J.;
Litkovitz, M.J.), appeal dismissed at No. 21-3731 (6th Cir. Aug. 17, 2021); Holmes v. U.S.A., et
al., No. 1:20-cv-825 (S.D. Ohio) (McFarland, J.; Litkovitz, M.J.), appeals at No. 21-3715, 21-
03521, 21-03491, 21-03206 (6th Cir.); Holmes v. Lakefront at West Chester, No. CV 2021-05-
0638 (Butler Cty. Ct. Com. Pl. filed May 7, 2021) (located at
https://pa.butlercountyclerk.org/eservices/searchresults.page) (last accessed 8/26/2021); see also
Lakefront at West Chester v. Holmes, CVG 2100528 (Butler Cty. Area III Ct. filed June 16,
2021); Lakefront at West Chester v. Holmes, CVG 2100528 (Butler Cty. Area III Ct. filed May
14, 2021); Holmes v. Lakefront at West Chester, No. CVF2001041, RE000007 (Butler Cty. Area
III Ct. filed Nov. 2, 2020), appeal at CA-2021-05-0046 (Ohio 12th Dist. Ct. App.) (all Butler
County Area III cases located at: http://docket.bcareacourts.org/) (last accessed 8/26/2021).

This Court may take judicial notice of court records that are available online to members of the
public. See Lynch v. Leis, 382 F.3d 642, 648 n.5 (6th Cir. 2004) (citing Lyons v. Stovall, 188 F.3d
327, 332 n.3 (6th Cir. 1999)).

                                                2
Case: 1:21-cv-00505-TSB-SKB Doc #: 12 Filed: 08/26/21 Page: 3 of 6 PAGEID #: 1620




              We generally are obliged to decide cases within the scope of
              federal jurisdiction. However, in certain circumstances,
              allowing a federal suit to proceed threatens undue interference
              with state proceedings, and the proper course is for the federal
              court to abstain from entertaining the action.
              The Younger breed of abstention requires abstention in three
              different circumstances…. The Supreme Court has noted that
              these three categories are the exception rather than the
              rule. First, we may abstain under Younger when there is an
              ongoing state criminal prosecution. Second, we may abstain
              when there is a civil enforcement proceeding that is akin to a
              criminal prosecution. Third, we may abstain when there is a
              civil proceeding involving certain orders that are uniquely in
              furtherance of the state courts’ ability to perform their judicial
              functions.

Aaron v. O’Connor, 914 F.3d 1010, 1016 (6th Cir. 2019) (internal quotations and

citations omitted).

       Once a court determines that a case falls into one of the three exceptional

categories and Younger abstention may apply, the Court should “next analyze[s] the case

‘using a three-factor test laid out in Middlesex County Ethics Committee v. Garden State

Bar Ass’n, 457 U.S. 423 (1982).” Id. (quotation omitted). “If (1) state proceedings are

currently pending; (2) the proceedings involve an important state interest; and (3) the

state proceedings will provide the federal plaintiff with an adequate opportunity to raise

his constitutional claims, we may abstain from hearing the federal claim.” Id. (quotation

omitted). The Magistrate Judge found all three factors present when noting Younger

abstention applies.

       Since the Magistrate Judge issued the Report, Plaintiff now states that her eviction

proceedings have concluded, and she was evicted. (Doc. 9 at 1). Thus, Younger no




                                              3
Case: 1:21-cv-00505-TSB-SKB Doc #: 12 Filed: 08/26/21 Page: 4 of 6 PAGEID #: 1621




longer applies to her eviction proceedings because those proceedings are no longer

currently pending. 2

       To the extent her eviction proceedings have not concluded, her primary request for

relief – an injunction and stay of her eviction proceedings – is prohibited by the Anti-

Injunction Act. See 28 U.S.C. § 2283 (“A court of the United States may not grant an

injunction to stay proceedings in a State court except as expressly authorized by Act of

Congress, or where necessary in aid of its jurisdiction, or to protect or effectuate its

judgments.”); see also Wells v. DLJ Mortg. Capitol Inc., No. 1:14-CV-767, 2014 WL

5587561, at *2 (S.D. Ohio Nov. 3, 2014) (request to stay state court eviction proceeding

prohibited pursuant to Anti-Injunction Act); E3A v. Bank of Am., N.A., No. 13–10277,

2013 WL 784339 (E.D. Mich. Mar.1, 2013) (request to stay writ of eviction prohibited

pursuant to the Anti-Injunction Act) (citing Cragin v. Comerica Mortgage Co., No. 94–

2246, 1995 WL 626292 (6th Cir. Oct. 24, 1995) (finding that the Anti-Injunction Act

“generally precludes federal injunctions that would stay pending foreclosure proceedings

in the state courts.”)).

       Finally, a facial reading of Plaintiff’s complaint indicates that Plaintiff is asking

this Court to grant her relief from injuries caused in her state court proceedings, including



2
  To the extent her proceedings are still pending, there is a strong argument Younger applies.
Although Plaintiff fails to state a claim, she lists two causes of action for housing discrimination
based on race. Discrimination claims may be asserted as part of an eviction proceeding in Ohio
courts. See, e.g., Lable & Co. v. Flowers, 661 N.E.2d 782, 786 (Ohio Ct. App. 1995) (“A
legitimate argument can be made that defendant was required to raise her discrimination claim in
response to the eviction proceeding as a compulsory counterclaim.”). Thus, she has an adequate
opportunity to assert her discrimination claims in her state court proceedings to the extent those
proceedings are still pending.

                                                 4
Case: 1:21-cv-00505-TSB-SKB Doc #: 12 Filed: 08/26/21 Page: 5 of 6 PAGEID #: 1622




her now-concluded eviction proceeding. The Rooker-Feldman doctrine prohibits federal

courts, other than the United States Supreme Court, from performing appellate review of

state court rulings. Lawrence v. Welch, 531 F.3d 364, 368 (6th Cir. 2008); see also

Givens v. Homecomings Fin., 278 F. App’x 607, 609 (6th Cir.2008) (affirming dismissal

under Rooker-Fedlman where the primary relief that plaintiff requested was a temporary

injunction that would “enjoin Defendants from physically entering onto plaintiff[‘]s

property” and that would “dispos[e] ... of any other civil or procedural action regarding

the subject property”).

       However, notwithstanding Younger, Rooker-Feldman, and the Anti-Injunction act,

the Court has sua sponte reviewed Plaintiff’s complaint pursuant to 28 U.S.C. § 1915.

Plaintiff’s claims are dismissed for failure to state a claim. 28 U.S.C. § 1915(e)(2)(B)(ii).

       Accordingly, for the reasons stated above:

       1.     The Report and Recommendations (Doc. 8) is ADOPTED, as expanded
              upon here;

       2.     Plaintiff’s objection (Doc. 51) is OVERRULED;

       3.     Plaintiff’s motion for an emergency stay and temporary restraining order;
              amended motion for a stay, emergency temporary restraining order and/or
              preliminary injunctive relief; and emergency motion for the appointment of
              counsel (Docs. 3, 9, 11) are DENIED;

       4.     Plaintiff’s complaint is DISMISSED with prejudice;

       5.     The Court CERTIFIES that, pursuant to 28 U.S.C. § 1915(a), any appeal
              of this Order would not be taken in good faith and therefore DENIES
              Plaintiff leave to appeal in forma pauperis; and

       6.     The Clerk shall enter judgment accordingly, whereupon this case is
              TERMINATED from the docket of this Court.



                                              5
Case: 1:21-cv-00505-TSB-SKB Doc #: 12 Filed: 08/26/21 Page: 6 of 6 PAGEID #: 1623




        Furthermore, while the Court gives some deference to pro se litigants, it will not

permit any litigant to use the Court’s resources to address filings clearly designed to

harass the Court, opposing counsel, or the opposing party. Federal courts have both the

inherent power and constitutional obligation to protect their jurisdiction from conduct

which impairs their ability to carry out Article III functions. See, e.g., Hiles v. NovaStar

Mortg., No. 1:12-cv-392, 2016 WL 454895 (S.D. Ohio Feb. 5, 2016).

        There is “nothing unusual about imposing prefiling restrictions in matters with a

history of repetitive or vexatious litigation.” Feathers v. Chevon U.S.A., Inc., 141 F.3d

264, 269 (6th Cir. 1998). To achieve these ends, the Sixth Circuit has approved enjoining

vexatious and harassing litigants by requiring them to obtain leave of court before

submitting additional filings. Filipas v. Lemons, 835 F.2d 1145, 1146 (6th Cir. 1987).

        Plaintiff has already filed two motion for emergency relief in this case alone,

requesting the undersigned to stay her eviction proceedings. She has also filed notices of

appeal in her other two federal court cases, requesting that the Sixth Circuit stay her

eviction. See Holmes v. Lakefront at West Chester, 1:21-cv-444 (S.D. Ohio Aug. 3,

2021), appeal dismissed at No. 21-3731 (6th Cir. Aug. 17, 2021); Holmes v. U.S.A., et

al., No. 1:20-cv-825 (S.D. Ohio), appeal dismissed at No. 21-3715 (6th Cir. Aug. 17,

2021). Based on these repetitive tactics, Plaintiffs must seek leave of Court before

submitting any additional filings in this case.

        IT IS SO ORDERED.

Date:     8/26/2021                                            s/Timothy S. Black
                                                             Timothy S. Black
                                                             United States District Judge


                                              6
